Per Curiam. Appellant asks this court to issue a writ of certiorari to complete the record. We deny the writ. On December 13, 1994, appellant was convicted of two felonies and sentenced to sixteen years imprisonment. On January 10, 1995, he gave notice of appeal. On the same page as the notice of appeal, and immediately below the notice, appellant’s counsel filed a motion for a seven-month extension to prepare the record because of counsel’s “current commitments.” The trial court erroneously granted the extension. See Jacobs v. State, Per Curiam this same date.  A letter from the court reporter, which is on file in this case, states that the court reporter was not given notice of the appeal until June 24, 1995, or long after the original ninety days for filing the transcript had passed. In fact, it was only two weeks before the full seven-month period expired. We are fully aware that there has been no finding of fact by the trial court that the court reporter’s letter is accurate, but clearly appellant has not stated a valid ground for us to grant certiorari directed to the court reporter. Writ denied.